Citation Nr: 1429298	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration (VHA) 
in Denver, Colorado


THE ISSUE

Entitlement to VA reimbursement of unauthorized medical expenses incurred at Saint Elizabeth Regional Hospital Center in Lincoln, Nebraska, on December 10, 2011, and December 11, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1968, including recognized combat service in the Republic of Vietnam for which he received the Combat Infantryman Badge, the Air Medal, and the Vietnam Service Medal with Bronze Star.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision.  Jurisdiction over the appeal currently resides with the VHA in Denver.  

In December 2013 and May 2014, the Veteran testified at hearings that were respectively conducted by a Decision Review Officer (DRO) and the undersigned.  A transcript (Tr.) of each proceeding is of record.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 10, 2011, and December 10, 2011, the dates of the Veteran's unauthorized medical treatment at St. Elizabeth Regional Hospital Center, he was permanently and totally disabled due to service-connected disabilities.

2.  On December 10, 2011, and December 10, 2011, the Veteran was confronted with a medical emergency that required immediate treatment, which not feasibly available at VA or other Federal health-care facilities.  

CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at St. Elizabeth Regional Hospital Center on December 10, 2011, and December 10, 2011, have been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 5101, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 17.1002, 17.1003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, in hearing testimony and other documents of record, seeks VA reimbursement of medical expenses incurred at St. Elizabeth Regional Hospital Center on December 10, 2011, and December 10, 2011.  He acknowledges that his initial emergency room expenses have already been paid, but nevertheless maintains that he should not be personally liable for the remaining costs of his private inpatient care.  See generally March 2012 Notice of Disagreement; December 2013 DRO Hearing Tr.; May 2014 Board Hearing Tr.  

Notably, the Veteran does not dispute that he incurred these private medical expenses without advance VA authorization.  Moreover, there is nothing in the record to suggest that prior authorization was otherwise obtained in accordance with 38 C.F.R. § 17.54 (noting that, while the admission of a patient to a non-VA hospital at VA expense must be generally authorized in advance, in the event of an emergency that existed at the time of admission, an authorization may be deemed a "prior authorization" if an application is made to VA within 72 hours after the hour of admission).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  

As the Veteran is not entitled to VA reimbursement under 38 U.S.C.A. § 1703, he must instead seek a "second avenue for potential relief" of his out-of-pocket private  medical expenses.  Malone, 10 Vet. App. at 541 (1997), (quoting 38 U.S.C.A. § 1728(a)).  One such alternate path, outlined in 38 U.S.C.A. § 1728, provides that VA "'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Id.  Pursuant to that statute, reimbursement of the costs of unauthorized private medical care or services is available only where: 

(a) [The c]are or services . . . were rendered . . .
(1) [For a]n adjudicated service-connected disability[;] 
(2) [For] a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability[;] 
(3) [For a]ny disability of a [V]eteran if the [V]eteran has a total disability permanent in nature resulting from a service-connected disability . . . [; or]
(4) [For a]ny illness, injury, or dental condition of a [V]eteran who - 
(A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and
(B) is medically determined to have been be in need of care or treatment . . .; and

(b) . . . emergency treatment not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) . . . VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused . . .

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2013); 38 C.F.R. § 17.120 (2013).

Applying the foregoing criteria to the facts presented in this case, the Board observes first and foremost that, on the dates in question, the Veteran was in receipt of a total rating based on individual unemployability.  Moreover, a VA psychiatrist has indicated that, long before seeking treatment at St. Elizabeth, the Veteran was "permanently and totally disabled" due to posttraumatic stress disorder (PTSD) and other service connected disabilities.  See April 2007 Letter from Director, PTSD Clinic, Lincoln VA Medical Center (VAMC).  Therefore, the Board considers the Veteran to have been eligible for reimbursement of the costs of emergency care  associated with any type of disability.  See 38 U.S.C.A. § 1728(a).  It follows that the threshold requirement for unauthorized medical care reimbursement has been met in this case.  As such, the Veteran's claim turns on whether the private treatment he received was "for a medical emergency of such nature that delay would have been hazardous to life or health" and for which "VA or other Federal facilities were not feasibly available."  See id.

In an effort to meet these remaining criteria, the Veteran has introduced documentation showing that, on December 10, 2011, VA personnel advised him to seek immediate medical attention for complaints of "weakness in his left hand and slurred speech with headache."  See December 10, 2011 VA Telephone Care Nurse Triage Record (indicating that Veteran was advised that he "needed to see a doctor now or [his] condition could worsen" and that he should "go to the ER [Emergency Room] via ambulance.").  He also has explained that, because his local VA facility in Lincoln no longer offered emergency services and the closest VA provider of such services was "over an [hour's drive] away," he found it necessary to seek medical treatment at the St. Elizabeth ER.  See June 2012 Statement in Support of Claim.  The Veteran has further indicated that, upon arrival at that private hospital, he continued to experience "a high level of anxiety and agitation and believed "that [he] needed immediate care in order to prevent any permanent loss of brain function."  Id.  Moreover, despite acknowledging that the St. Elizabeth's "[ER] people asked if [he] wanted to be admitted there or transported to the Omaha [VAMC]," the Veteran has steadfastly maintained that "at no time did they inform him that he would be held responsible for payment of his medical bills if he chose to stay" overnight at that private treatment facility.  Id.

Tellingly, the Veteran has also testified that, throughout the remainder of his hospitalization, the St. Elizabeth medical providers continued to monitor his vital signs and perform other clinical testing.  See Board Hearing Tr. at 5.  This, according to the Veteran's representative, is evidence that those medical providers "weren't entirely sure that everything was either stable, standing or resolved."  Id.  The Veteran himself has stressed that he continued to harbor "a lot of anxiousness" at the prospect of being transferred "roughly 60 miles" to the Omaha VAMC, particularly as he had not received any assurance that he would have "a bed and other [treatment] accommodations" available at that facility.  Id. at 6.  

Both the Veteran and his representative are competent to offer their impressions of his December 2011 medical emergency, which extended well beyond his admission to the St. Elizabeth ER.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, both parties are competent to comment on the lack of VA emergency care facilities in the Veteran's immediate vicinity in explaining why he saw no feasible alternative to private treatment.  See id; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, the Board has no cause to doubt the credibility of either party's testimony as it is consistent with the remaining record.  

Accordingly, the Board considers such lay evidence, in tandem with the aforementioned clinical findings, sufficient to lead a prudent layperson to expect that a delay in medical services would have been hazardous to Veteran's life or health.  See 38 CFR § 17.120(b).  The Board further finds that, given the particular circumstances presented, VA or other Federal facilities were not feasibly available and that any attempt to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  See 38 C.F.R. § 17.120(c).  Therefore, the Board finds that the criteria set forth in 38 U.S.C.A. § 1728(a) and its implementing regulation have been fully met in this case.  Accordingly, the Veteran is entitled to VA reimbursement of the remainder of his private medical costs incurred at St. Elizabeth Regional Medical Center on December 10, 2011, and December 11, 2011.

In reaching this conclusion, the Board has resolved all reasonable doubt in favor of this combat-decorated Vietnam-era Veteran.  See 38 U.S.C.A. § 5107(b).  Moreover, as this represents a complete grant of the benefits sought on appeal, it is unnecessary for the Board to consider the third avenue for reimbursement of unauthorized private medical expenses set forth under 38 U.S.C.A. § 1725.  Similarly, it is unnecessary for the Board to address whether the specific notice and assistance requirements governing the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 - have met with substantial compliance.  Indeed, any potential prejudice arising from a breach of those provisions is tantamount to harmless error in light of the fully favorable disposition set forth herein.


ORDER

Entitlement to VA reimbursement of unauthorized medical expenses incurred at Saint Elizabeth Regional Hospital Center in Lincoln, Nebraska, on December 10, 2011, and December 11, 2011, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


